Citation Nr: 1510652	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-03 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for functional right knee chondromalacia patella with mild medial compartment degenerative joint disease (right knee disability).

2. Entitlement to a disability rating in excess of 10 percent for right ankle fracture residuals (right ankle disability).

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ankle disability, to include as secondary to right knee disability.

4. Entitlement to service connection for left ankle disability, to include as secondary to right knee disability.

5. Entitlement to service connection for left foot disability, to include as secondary to service-connected disability.

6. Entitlement to service connection for left knee disability, to include as secondary to right knee disability.

7. Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 (2014) for left ankle disability.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issues of entitlement to a disability rating in excess of 20 percent for right knee disability; entitlement to a disability rating in excess of 10 percent for right ankle disability; entitlement to service connection for left foot disability, to include as secondary to service-connected disability; entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for left ankle disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In a September 2007 rating decision, the RO denied the claim of entitlement to service connection for left ankle disability, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final September 2007 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ankle disability.

3. The evidence is at least in relative equipoise as to whether left ankle degenerative joint disease, status post talonavicular fusion, was aggravated by the service-connected right knee disability.

4. The competent, probative evidence does not demonstrate a current left knee disability for which service connection may be granted.


CONCLUSIONS OF LAW

1. The September 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for left ankle disability is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for left ankle degenerative joint disease, status post talonavicular fusion, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

4. The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in July 2009 and July 2011 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record includes service treatment records, VA treatment records and examination reports, and lay evidence.  In connection with the claims decided herein, the Veteran underwent VA examination in October 2009, February 2011, and August 2011.  The October 2009 and February 2011 VA examiners reviewed the claims file, and all three examiners performed physical examinations and considered the Veteran's statements.  Additionally, the October 2009 VA examiner provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds the VA examinations and opinion, when considered together, sufficient and adequate for purposes of determining service connection.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

New and Material Evidence - Left Ankle Disability

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for left ankle disability following the September 2007 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Although the RO found in a December 2012 Statement of the Case that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board, and consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d. 1366 (Fed. Cir. 2001).  As the September 2007 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  

In the September 2007 decision, the RO denied the Veteran's claim because there was no evidence of a left ankle disability in the service treatment records and no nexus linking any left ankle disability to an injury or event during active duty.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the September 2007 rating decision that addresses this basis or supports a new theory of entitlement.  Evidence submitted and obtained since the September 2007 rating decision includes VA treatment records and examination reports and lay evidence.  In particular, in numerous written statements the Veteran asserted that he had a left ankle disability secondary to his service-connected right knee disability.  In addition, a VA orthopedic surgery physician provided a positive opinion in June 2011 linking the Veteran's talonavicular foot fusion to his service-connected right knee condition.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it provides and supports a new theory of entitlement that a left ankle disability was caused or aggravated by the Veteran's service-connected right knee disability.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for left ankle disability, to include as secondary to service-connected right knee disability, is reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection - Left Ankle Disability

The Veteran contends that he has a left ankle disability proximately due to his service-connected right knee disability.  As the Veteran has centered his arguments on the theory of entitlement to service connection on a secondary basis, and given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection.  

The Veteran is service-connected for functional right knee chondromalacia patella with mild medial compartment degenerative joint disease, with an effective date of September 17, 1993.  VA treatment records reflect a diagnosis of left ankle degenerative joint disease during the pendency of the appeal and indicate that he had a fusion of the talonavicular joint in his left ankle in April 2011.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.  Allen, 7 Vet. App. 439.

With respect to whether the Veteran's current left ankle degenerative joint disease, status post talonavicular fusion, was caused or aggravated by his service-connected right knee disability, the evidence includes conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In June 2011, a VA orthopedic surgery physician indicated that the Veteran had a talonavicular foot fusion to alleviate pain from arthritis in the joint, which more likely than not was aggravated by the service-connected right knee condition.  Conversely, an August 2011 VA orthopedic nurse practitioner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition because there was no specific scientific research evidence that showed one joint directly caused other joint problems.  Here, the Board notes that the VA orthopedic surgery physician did not provide any rationale for the positive opinion; however, as the record indicates the physician was the Veteran's treatment provider following his surgery and performed a physical evaluation of the Veteran prior to providing the opinion, the Board affords the opinion some probative value.  In addition, VA examination in August 2011 revealed the Veteran had a gonalgic gait.  Further, although the August 2011 nurse practitioner provide rationale for the negative opinion, the nurse practitioner did not address whether the Veteran's left ankle disability was aggravated by the service-connected right knee disability.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether left ankle degenerative joint disease, status post talonavicular fusion, was aggravated by the service-connected right knee disability.  As such, service connection for left ankle degenerative joint disease, status post talonavicular fusion, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Left Knee Disability

The Veteran asserts that he has a left knee disability proximately due to his service-connected right knee and right ankle disabilities.

In this case, the Board finds it determinative that the medical evidence does not demonstrate a diagnosis of a left knee disability during the pendency of the appeal or a recent diagnosis of a left knee disability prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  First, X-ray examination of the left knee in August 1998 and October 2002 did not reveal any acute fracture or arthritic changes following falls.  In this respect, the Board is cognizant of the holding of the Court in Romanowsky that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claim in July 2009, and the medical records do not show a clear diagnosis of a left knee disability prior to that date.  Additionally, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Further, the October 2009 VA examiner found the Veteran had a normal left knee and opined that it was not possible to determine scientifically if some undocumented injury from the distant past, work environmental influences, or even genetics were response for the Veteran's other orthopedic claims because there was not adequate information or observational data available.  In addition, physical evaluation of the Veteran's anatomy was mostly normal aside from soft tissue pain, and all X-ray examination reports were normal.  Here, the Board affords the October 2009 VA examiner's opinion significant probative value.  As noted above, the VA examiner reviewed the Veteran's medical history, to include all of the physical examinations and tests, and commented on the current findings.  The VA examiner also considered the Veteran's statements regarding his service-connected disabilities and current symptoms.  Finally, the VA examiner performed a physical examination and provided adequate rationale for the opinion, citing to the records reviewed.  

The Board acknowledges the Veteran's assertions that he suffers from left knee pain and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a left knee disability is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose a left knee disability, as he has not been shown to have the medical training necessary to do so.  In this case, the Veteran reported his symptoms to the October 2009 VA examiner; however, after considering the Veteran's statements, performing a physical examination, and reviewing the Veteran's medical records, the VA examiner did not provide a diagnosis of a current left knee disability.  In addition, the clinical evidence does not support a competent diagnosis of a left knee disability at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a left knee disability.  

Finally, the Veteran's claim cannot be granted as an undiagnosed illness under 38 C.F.R. § 3.317 (2014) because the symptoms are not consistently present.  Therefore, the Board finds that there is no chronic undiagnosed illness present as defined in the controlling regulations.

Without evidence of a diagnosis of a current left knee disability, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 57.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left ankle disability is reopened.

Entitlement to service connection for left ankle degenerative joint disease, status post talonavicular fusion, is granted.

Entitlement to service connection for left knee disability is denied.


REMAND

Increased Ratings

The Veteran last underwent VA examination in February 2011 in connection with his claims for increased disability ratings.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior examinations and treatment).  In a November 2011 written statement, the Veteran asserted that he could no longer do half the stuff that he used to do and that it hurt to walk and get up.  In addition, his pain had severely affected his work.  As these statements indicate the Veteran's disabilities have worsened in severity since the previous examination, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected right knee disability and right ankle disability.  

Left Foot Disability

Here, the Board finds it remains unclear as to whether the Veteran has a left foot disability separate from the now service-connected left ankle degenerative joint disease, status post talonavicular fusion.  Additionally, although the Veteran underwent a VA foot examination in August 2011, the record indicates the VA examiner did not have the Veteran's claims file for review, did not address any other left foot/ankle disability other than the left ankle degenerative joint disease, status post talonavicular fusion, and did not provide an opinion with respect to whether any left foot disability was aggravated by a service-connected disability.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Therefore, the Board finds remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159. 

Temporary Total Disability Rating under 38 C.F.R. § 4.29

The claims file indicates that certain records pertaining to the Veteran's April 2011 left ankle talonavicular fusion, which was performed at the VA Medical Center in Roseburg, Oregon, are located in the Vista Imaging system.  However, it does not appear that these records have been associated with the Veteran's claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, the issue of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for the Veteran's now service-connected left ankle degenerative joint disease, status post talonavicular fusion, must be remanded for the RO to obtain and associate any outstanding VA treatment records with the claims file, to include the VA treatment records outlined above.  In addition, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from September 2011 to the present for the Veteran.  

TDIU

Here, the Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2014).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from September 2011 to the present as well as any outstanding records pertaining to the Veteran's April 2011 left ankle talonavicular fusion at the VA Medical Center in Roseburg, Oregon.  All actions to obtain the requested records should be fully documented in the record.

2. Then, schedule the Veteran for an orthopedic examination to determine the current nature and severity of his service-connected functional right knee chondromalacia patella with mild medial compartment degenerative joint disease and right ankle fracture residuals and to determine the etiology of any separate left foot disability.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail according to VA's rating criteria.   

For each left foot symptom identified, the examiner should provide an opinion concerning whether such symptom is (i) attributable solely to the Veteran's service-connected left ankle degenerative joint disease, status post talonavicular fusion, (ii) solely to another foot disability, or (iii) whether such a differentiation cannot be made.  With respect to any separate left foot disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the left foot disability was caused or aggravated by a service-connected disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner is also asked to provide an opinion as to the functional effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above, and if the schedular criteria for TDIU are not met, the claim for TDIU must be referred to the Director of Compensation for consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b).
4. After completing the above development, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


